DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the material “a thermoplastic polyamide elastomer” twice.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the word “binding” is misspelled in line 3 as “binging”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: punctuation is missing after the number 10 in line 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the far infrared spectrum" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the mid infrared spectrum" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 5-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann et al. (U.S. Patent Application Publication 2007/0238056).
Regarding claims 1 and 9, Baumann et al. teach ant article made by a method comprising arranging a plurality of arranging a plurality of foam particles, wherein the arranged plurality of foam particles includes a thermoplastic elastomer material, and wherein the arranged plurality of foam particles has a number average particle size of about 10 µm to about 150 µm in a longest dimension (paragraphs [0018], [0055], [0079] and [0090]); depositing a binding material in a binding material target area, wherein the binding material target area includes a portion of the arranged plurality of foam beads, and wherein the depositing coats at least a portion of defining surfaces of the portion of the arranged plurality of foam particles with the binding material, and wherein the binding material includes a thermal energy absorber, which is an infrared energy absorber (paragraphs [0013], [0021]); and curing deposited binding material coating at least a portion of the defining surfaces of the portion of the arranged plurality of foam particles within the binding material target area, wherein curing includes affixing a portion of the arranged plurality of foam particles within the target area (paragraph [0023]), wherein the curing comprises applying energy to the deposited binding material and the arranged plurality of foam particles in an amount and for a duration sufficient to soften the thermoplastic elastomer material of the coated at least a portion of the defining surfaces of the portion of the arranged plurality of foam particles, wherein the applying energy includes applying energy within the infrared spectrum (paragraph [0023]); and decreasing a temperature of the region of the arranged plurality of foam particles to a temperature at or below which the softened thermoplastic elastomer material resolidifies (paragraph [0024]), thereby affixing at least a portion of the coated at least a portion of the defining surfaces of the portion of the arranged plurality of foam particles in the binding material target area (paragraphs [0024], [0025]).
Regarding claim 2, Baumann et al. tach wherein the applying energy comprises applying energy to substantially all of the arranged plurality of foam particles (paragraph [0023]).
Regarding claim 5, Baumann et al. tech wherein the thermoplastic elastomer material is selected from a polyurethane, a polyamide, a polystyrene, a polyolefin, a polyamide and a polyimide (paragraph [0055]).
Regarding claim 6, Baumann et al. teach wherein the thermoplastic elastomer material is characterized by a melting temperature range of at least 10 degrees Celsius over which both the first thermoplastic elastomer material and the second thermoplastic elastomer material exhibit softening and melting behavior as determined using differential scanning calorimetry (paragraph [0055]).
Regarding claim 7, Baumann et al. teach wherein one or more of the arranging the plurality of foam particles, the depositing the binding material target area, and the curing the deposited binding material are carried out for multiple iterations (paragraphs [0013], [0018], [0021], [0055], [0079] and [0090]).
Regarding claim 8, Baumann et al. teach the article is formed layer-wise from a plurality of layers (paragraph [0001]).
Regarding claim 10, Baumann et al. teach wherein the infrared energy absorber has a wavelength of from about 1 to about 1 micrometer (paragraph [0023]).
Regarding claims 11-16, Baumann et al. teach wherein the infrared energy absorber comprises an infrared absorbing dye (paragraphs [0013], [0021]).
Regarding claim 17, Baumann et al. teach wherein the infrared spectrum is the far infrared spectrum (paragraph [0023]).
Regarding claim 18, Baumann et al. teach wherein the infrared spectrum is near infrared spectrum (paragraph [0023]).
Regarding claim 19, Baumann et al. teach wherein the infrared spectrum is the mid infrared spectrum (paragraph [0023]).
Regarding claim 20, Baumann et al. teach wherein the infrared spectrum has a wavelength of about 700 nanometers to about 1 millimeter (paragraph [0023]).
Regarding claim 21, Baumann et al. teach wherein the infrared spectrum has a wavelength of about 1 micrometer to about 20 micrometers (paragraph [0023]).
Regarding claim 22, Baumann et al. teach wherein the infrared spectrum has a wavelength of about 3 micrometers to about 15 micrometers (paragraph [0023]).
Regarding claim 23, Baumann et al. teach wherein the infrared spectrum has a wavelength of about 3 micrometers to about 8 micrometers (paragraph [0023]).
Regarding claim 24, Baumann et al. teach wherein the infrared spectrum has a wavelength of about 8 micrometers to about 15 micrometers (paragraph [0023]).
Regarding claim 25, Baumann et al. teach wherein the infrared spectrum has a wavelength of about 9 micrometers to about 11 micrometers (paragraph [0023]).
             

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (U.S. Patent Application Publication 2007/0238056) in view of Hirata et al. (U.S. Patent Application Publication 2016/0067916).
Regarding claim 3, Baumann et al. fail to teach wherein the plurality of foam particles comprise foam particles having a density of about 0.1 grams per cubic centimeter to about 0.8 grams per cubic centimeter.  However, Hirata et al. teach an article comprising a foam particles and a binding material (paragraphs [0037], [0039]), wherein the foam particles having a density of 0.1 g/cm3 to 1.0 g/cm3 (paragraph [0072]).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the density of Baumann et al. to that of Hirata et al. in order to provide an article having excellent mechanical strength (Hirata et al., paragraphs [0020], [0072]).
Regarding claim 4, Baumann et al. fail teach wherein the plurality of foam particles has a bulk density of about 80 grams per liter to about 200 grams per liter.  However, Hirata et al. teach an article comprising a foam particles and a binding material (paragraphs [0037], [0039]), wherein the foam particles having a density of 0.1 g/cm3 to 1.0 g/cm3 (paragraph [0072]).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the density of Baumann et al. to that of Hirata et al. in order to provide an article having excellent mechanical strength (Hirata et al., paragraphs [0020], [0072]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/12/2022